                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CORNELIUS J. CLEMONS, r,                               :
                                                       :    Case No. 2:19-mc-00044
               Plaintiff,                              :
                                                       :    JUDGE ALGENON L. MARBLEY
       v.                                              :
                                                       :    Magistrate Judge Vascura
MIKE DEWINE et al.,                                    :
                                                       :
                                                       :
               Defendants.                             :


                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to Appeal In Forma

Pauperis and Motion for Relief from Magistrate Judge Vascura’s September 3, 2019 and

September 6, 2019 Orders declining to permit Plaintiff to file a new civil action. (Docs. 6 & 7.)

For the reasons set forth below, the Court DENIES Plaintiff’s Motion for Relief [#7] and

CERTIFIES that any appeal would not be taken in good faith [#6].

                                       1. Motion for Relief [#7]

       In Clemons v. Kasich, 18-cv-01217, Plaintiff was deemed a vexatious litigator and enjoined

from filing any new actions without either: (a) submitting a certification from an attorney who is

licensed to practice in this Court or the state of Ohio, attesting that there is a good faith basis for

the claims Plaintiff seeks to assert; or (b) tendering a proposed complaint for review by this Court

prior to filing. (18-cv-01217, Doc. 10.) This designation was triggered by the fact that Plaintiff




                                                  1
had previously filed several related lawsuits, which were subsequently dismissed, attempting to

recover worker’s compensation benefits.1 (Id.)

        In the current action, Plaintiff has submitted both a proposed Complaint and an Amended

Complaint alleging, among other things, that Defendants -- who include the Governor of Ohio and

the Ohio Attorney General -- violated his 5th and 14th Amendment Constitutional rights by

denying him nearly $3 million in worker’s compensation benefits. Magistrate Judge Vascura

issued two Orders, one on September 3, 2019 and another on September 6, 2019, finding that

Plaintiff’s proposed Complaints lacked a good faith basis to proceed. Accordingly, Magistrate

Judge Vascura declined to permit Plaintiff to file a new civil action.

        Plaintiff has moved, pursuant to Federal Rule of Civil Procedure 60(b), for relief from

Magistrate Judge Vascura’s Orders. This Court, however, also finds that Plaintiff’s proposed

Complaints lack a good faith basis to proceed. Like Plaintiff’s previously dismissed actions, the

Complaints in this case allege that he was deprived of worker’s compensation benefits. The Court

is unable to find anything distinguishable in these new Complaints that suggests Plaintiff’s claims

are non-frivolous. Accordingly, the Court DENIES Plaintiff’s Motion for Relief [#7].

                       2. Motion for Leave to Appeal In Forma Pauperis [#6]

        Plaintiff has also filed a Motion for Leave to Appeal In Forma Pauperis. For the same

reasons stated above, the Court CERITIFIES that any appeal would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3) (“An appeal may not be taken in forma pauperis if the trial court

certifies in writing that it is not taken in good faith.”).



1
  See Clemons v. Ohio Bureau of Workers Compensation, 15-cv-00964; Clemons v. Ohio Bureau of
Workers’ Compensation, 17-cv-00175; Clemons v. Ohio Bureau of Workers’ Compensation, 17-cv-00213;
Clemons v. Ohio Bureau of Workers’ Compensation, 17-cv-00501; Clemons v. Governor John Kasich, 18-
cv-01217; Clemons v. Kasich, 18-cv-00954.

                                                    2
      IT IS SO ORDERED.

                           /s/ Algenon L. Marbley___
                          ALGENON L. MARBLEY
                          CHIEF UNITED STATES DISTRICT JUDGE

DATED: October 16, 2019




                            3
